Mr. President, it is a great pleasure for me on behalf of my Government and personally to congratulate you on your election as President of the twenty ninth session of the General Assembly.
15.	We congratulate not only you as President on this honor and this confidence that have thus been placed in you personally, but also your country, Algeria. The place of your country and your own personal place in the field of international cooperation will make it greatly possible for you during your presidency to initiate those progressive, conciliatory  and mediating activities upon which the success of our General Assembly depends.
.
16.	In his interesting report on the work of the Organization [A/9601 and Add.I], the Secretary General has made it quite clear that this session of the General Assembly is of particular significance. Our attention this year must be focused on the danger of a recession in the industrialized countries, on the new possibilities for cooperation between industrialized and developing nations, and on the urgent need for emergency assistance to the countries most seriously affected by the economic crisis.
17.	The United Nations must be prepared to keep abreast of rapidly and radically changing problems. At the same time, nations must be ready to meet new challenges. We must all realize the steadily growing interdependence of nations. The traditional grouping of countries is undergoing changes. International solidarity has become indispensable for an increasing number of countries.
18.	The past year has seen sharp changes in international price relationships. The rate of inflation rose steeply. Balance of payments difficulties are threatening a great many countries. The deliberations of this General Assembly on economic and social problems are taking place against the background of fears of a world economic recession unprecedented in the history of this Organization. If we allow the situation to become further aggravated, the whole world will stand to lose.
19.	Not only a feeling of solidarity, but also far sighted self-interest should inspire the wealthier nations to contribute to the promotion of economic progress in the less fortunate countries. These countries, for their part, must recognize that stable economic growth in the developed countries is a sine qua non for the expansion of world trade and, in turn, for the economic development of the developing countries.
20.	At the sixth special session of the General Assembly I stated from this rostrum [2218th meeting] that, in the view of the Danish Government, changes in relative prices are not only acceptable but necessary if technological and economic progress in all parts of the world is to continue.
21.	But at the same time I warned against substantial price changes over short periods. Industries need time to adapt techniques to changed circumstances, Only by taking these factors into account can we hope to accomplish our aim of a more equitable distribution of resources among the peoples of the world at a steadily increasing level of wealth.
22.	The present economic difficulties of countries like mine cannot, of course, be compared to those of a number of countries of the third world, where people are often wanting the most basic amenities of life. However, being heavily dependent on foreign trade, including imports of most raw materials, Denmark is also faced with very real problems that are especially hard to solve for a small country with an even distribution of income and with a democratic political system.
23.	In Denmark we are striving to adjust ourselves to the hew economic situation. *We have just made a substantial change in the economy of our public sector by reducing our income taxes by 7,000 million Danish kroner a year, which corresponds to about 25 per cent, and at the same time reducing public expenditure by about 7,000 million Danish kroner. We know that to overcome the present situation the active part of the Danish population will have to work harder and more effectively to maintain the present standard of living. We have in fact been able to make this drastic cut in public expenses without changing the Danish development policy or the amount to be allocated to development assistance. We will continue, to the best of our ability, to maintain the high level of our contributions to multilateral development organs. We recognize that long term assistance provided by industrial countries is the type of aid with which developing countries can best improve their economies and raise the standard of living of their people. It is our sincere hope that these efforts will not be undermined by policies leading to a contraction of economic activities in other industrial countries. Finally, the need for assistance in emergencies must certainty be recognized. As a member of the European Economic Community, Denmark will participate in the planned contribution by the Community to the developing countries most seriously affected by the economic crisis.
24.	By organizing a series of worldwide conferences on economic and social problems, the United Nations has provided a framework for shaping new policies in international development cooperation. These conferences present unique opportunities which we must utilize. We must endeavor to understand the problems facing other Governments and the limitations set for their freedom of action. We must recognize that only widely accepted recommendations can lead to workable and lasting solutions.
25.	The scope of these problems has also presented the European Economic Community with great challenges. It is the justified hope of the Danish Government that the nine members of the Community will be able to live up to these challenges so that the European buildup may gather renewed momentum for the benefit of the member States of the European communities as well as for all other nations of the world. My country attaches particular importance to the responsibility and open-mindedness of the European communities towards the outside world. We for our part expect that other economic groupings of the world will show understanding of the importance and necessity of growing economic cooperation in Europe.
26.	Denmark together with the other member States of the European communities has wholeheartedly supported the establishment of a European Arab dialog. This dialog, which is directed neither against any other State nor against any other geographical area in the world and which in aim and content differs from the efforts made to solve the current Middle East conflict, is a natural continuation of a tradition based upon geographical, historical, cultural and economic realities. The dialog is an innovation a form of region to region cooperation based on the presumption that close neighbors have a concern for one another.
27.	In Portugal, the firm resolve of the new Government to bring an end to 500 years of colonial rule in Africa has so far resulted in the admission of the Republic of GuineaBissau to membership in the United Nations, in the formation of a Government with African representation in Mozambique, which will soon attain independence, and also in the opening of negotiations for the future existence of Angola in freedom and independence. To a representative of a European country, which, throughout the lifetime of the United Nations, has made persistent and active efforts to speed up such developments, it is extremely gratifying to note that this mission of the United Nations is about to accomplish its ultimate goal. It is our hope that in the final phase of this process all sides will show the understanding necessary to ensure that the process can be terminated in peace and cooperation.
28.	We have witnessed encouraging trends in international developments, but there are still areas in which human tragedies occur and political tensions prevail. I should like, in particular, to underline that, in order to secure for individuals respect for fundamental human rights, we consider torture or other cruel, inhuman or degrading treatment to be impermissible, wherever in the world it occurs.
29.	In southern Africa, the policies of apartheid of the Government of South Africa and the attitude cf the minority regime of Southern Rhodesia are frightening examples of developments that are incompatible with universally accepted trends. My Government is prepared, now as before, to contribute, within the framework of the Charter, to such effective measures as can be adopted to reverse the trend in these areas.
30.	Although the situation in the Middle East remains very serious and fraught with danger there are still, in our opinion, prospects of progress towards an overall solution of the Middle East conflict. It is essential to keep up the momentum in the international efforts which are being made to provide a just and durable peace on the basis of the troop separation agreements, with due regard for all legitimate interests, including the legitimate rights of the Palestinians.
31.	In the last few months, we have witnessed a tragic conflict in Cyprus. We have the greatest sympathy for the Cypriot people, and we deplore the painful humanitarian problems which the crisis has created. The Danish Government, having contributed to the peacekeeping as well as to the humanitarian efforts in Cyprus, hopes that all parties will abide by the resolutions of the Security Council and observe the ceasefire, respect the United Nations flag and facilitate in every way the work of the United
Nations Peacekeeping Force in Cyprus in discharging the important tasks imposed upon the Force. We are convinced that a just and durable solution to the problems of Cyprus can be achieved only through negotiations in complete conformity with the spirit and letter of the Charter of the United Nations.
32.	The major Powers, evidently, have a special responsibility for ensuring more stable developments in these troubled areas developments opening possibilities for solutions equitable to both parties. Against this background it is most essential that developments in EastWest relations should be marked by continuity in the policy of detente a continuity which may hold out hopes for the viability of this policy.
33.	The efforts to bring nuclear weapons under control and to expand cooperation in various fields between the United States and the Soviet Union have been continuing, and in our part of the world important questions stemming from the wish to develop mutual trust and cooperation and to reduce the level of military forces have been the subject of significant multilateral talks in Geneva and Vienna.
34.	Denmark has noted with interest the agreements in the field of disarmament that were concluded between the United States and the Soviet Union at the summit meeting in Moscow in July. We hope that these agreements will provide a basis for progress towards limitations of strategic arms and complete disarmament. Denmark hopes that the treaty concerning underground nuclear arms test explosions may be extended to cover more than explosions exceeding 150 kilotons.
35.	Efforts should be made in the Conference of the Committee on Disarmament to reach agreement on a complete test ban treaty and on a treaty prohibiting the development, manufacture and stockpiling of all chemical weapons and providing for the elimination of existing stocks of such weapons.
36.	My Government considers it to be of great importance to achieve, as soon as possible, the adherence of all States Members of the United Nations to the Treaty on the NonProliferation of Nuclear Weapons [resolution 2373 (XXII), annex].
37.	The efforts which Denmark has made for years to convene a Conference on Security and Cooperation in Europe spring from a wish to give real substance to EastWest detente in regard to the States as well as the peoples and the individuals involved. It remains our view that the' mandate of the Conference, which was drafted during the preparatory talks in Helsinki, reflects in a realistic manner questions with respect to which it should be possible at the present juncture to make progress towards a solution. We believe also that such progress would be of great significance for continued and further detente both in Europe and in a broader perspective, which would be the primary aim of the Conference.
38.	The Conference has just resumed its work in Geneva, and Denmark will continue its efforts to bring about as soon as possible a solution of the outstanding issues that will fully redeem the hopes which the convening of the Conference has generated in all participating countries.
39.	In conclusion, I want to say that it is well known to this Assembly that Denmark has always attached decisive importance to participation in the work of the United Nations and has always regarded the United Nations as a fundamental element in the efforts to bring about a just world order and to preserve international peace and security. The existence of a workable and universal United Nations is one of the cornerstones of Denmark's foreign policy.
40.	As a Nordic country we have, together with other Nordic countries, enjoyed a high standard of living and we have, jointly and to the best of our abilities, tried to help to promote development of the least favored nations. The intention of my further remarks is to emphasize that a country which does not produce raw materials and energy is also interested in continuing economic development and in contributing to progress and development in ether parts of the world. It calls for understanding in other countries.
41.	As a member of the European communities, we want to be able to participate in the progressive development of European cooperation so as to make Europe a cornerstone of world peace and an important economic factor in the efforts to promote development and raise the standard of living in other countries. That work too has met with difficulties in the present economic situation; that work too demands that other countries understand and accept what we are doing in Europe.
42.	In the long term, the solution must be found in the 'evolving of new technology and in cooperation on an equal footing with the countries possessing natural resources. The task now before us is to ensure, by mutual understanding and cooperation, that the changes take a smooth course, leaving reasonable room and possibilities for countries with widely differing structures.
43.	This Organization should be judged by its ability to reconcile conflicting views, to bend our wills towards one another, and to adapt its activities to the ever changing problems.
